Citation Nr: 1114959	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to April 1945.  He died in June 2005, and the Appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Regional Office (RO) in Chicago, Illinois which denied service connection for the cause of death of the Veteran.

The Board subsequently remanded the case for further development in January 2010.  That development was completed, and the case has since been returned for appellate review.

The Veteran testified at a Board hearing at the RO in Chicago, Illinois in September 2009.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  
In a February 2011 statement, the Appellant raised the issue that the Veteran had smoked cigarettes because of his service-connected generalized anxiety disorder.  See also September 2009 Board hearing transcript where Appellant noted Veteran smoked due to his nervousness.

There is a positive medical opinion from the Veteran's private treating physician, dated in July 2005, who stated that he believed the Veteran's chronic obstructive pulmonary disease and coronary artery disease, both listed as contributory causes of death, were related to his previous history of neurosis.  There is no rationale given for this opinion.

The Board notes that in the February 2010 VA opinion, the examiner stated that the Veteran's service-connected disability was not related to his death.  The examiner's rationale was that the Veteran's cause of death was more likely related to coronary artery disease and chronic obstructive pulmonary disease, which were caused by his 35 years of smoking.  As noted below, service connection for the cause of death can be awarded where the service-connected disability was either a principal or contributory cause of death.  

The evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) a previously nonservice-connected disability that was in fact incurred or aggravated by service; (2) or an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2009).  However, the VA General Counsel has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).

According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.

The Board also notes that while the July 2005 private physician statement noted that the Veteran's causes of death were related to his neurosis, it did not ultimately provide a rationale for this opinion.  In the recent decision of Savage v. Shinseki, No. 09-4406, 2011 WL 13796, at *10 (Vet. App. Jan. 4, 2011), the Court held that when a private treatment record is unclear or insufficient, and it reasonably appears that requesting clarification could provide relevant information otherwise not in the record, VA has a duty to obtain clarification from either the private examiner or the claimant, or explain why clarification is unreasonable.  As such, the Appellant should be given an opportunity to contact the July 2005 private physician to provide a further opinion as to the Veteran's cause of death.  Additionally, the physician may provide any additional opinion he feels necessary.

In light of the theory of service connection for the cause of the Veteran's death, which has not been addressed, a VA medical opinion should be obtained to determine whether the Veteran's smoking was due to his service-connected generalized anxiety disorder.  Again, it is argued that the Veteran smoked because of his generalized anxiety disorder, and the February 2010 VA opinion stated that the Veteran's 35 years of smoking ultimately caused disorders which contributed to his death.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Appellant and inform her that she can contact the July 2005 physician and request that he provide a rationale for why he believes the Veteran's service-connected generalized anxiety disorder was the principal or contributory cause to the Veteran's death.  If this opinion is obtained, it should be forwarded to the RO as soon as possible. 

2.	After a reasonable amount of time has passed since completing #1, request that a VA psychiatrist, not a psychologist, review the claims file and offer an opinion regarding the Veteran's cause of death.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  In particular, the death certificate should be reviewed as such reflects the Veteran's immediate and underlying causes of death. The examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not that the Veteran's service-connected generalized anxiety disorder caused him to use tobacco products after service and 
      
b)  If so, whether the use of tobacco products as a result of the Veteran's service-connected generalized anxiety disorder was a substantial factor in causing a secondary disability, and 
      
c)  Whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected generalized anxiety disorder, and

d)  Whether it is at least as likely as not that this secondary disability was the primary or contributory cause of the Veteran's death.  (A contributory cause of death is an ailment that contributed substantially or materially or otherwise combined to cause death or aided/lent assistance to the production of death).  
      
The examiner should specifically comment on any addendum opinion provided by the July 2005 private physician.  The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

